United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF THE ARMY, ROCK
ISLAND ARSENAL, Rock Island, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-719
Issued: July 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2014 appellant filed a timely appeal of the September 25, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty.
FACTUAL HISTORY
On June 18, 2013 appellant, then a 40-year-old machinist, filed a traumatic injury claim
alleging that on September 4, 2012 he strained his lower left leg when he was guiding a John
Deere draft frame that was being lowered by a crane. He stated that, once the draft frame hit the
1

5 U.S.C. §§ 8101-8193.

ground, part of it leaned toward him bending him backwards. Appellant did not stop work but
was removed from employment on June 5, 2013. His supervisor, Terry Brewer, noted that no
report of injury was filed while appellant was employed and he was unaware of this incident.
The employing establishment controverted the claim noting that appellant was terminated
from employment for cause on June 5, 2013 and subsequently filed three workers’ compensation
claims. It indicated that he had a long history of nonoccupational incidents which caused back
and buttocks injuries.
Appellant submitted various medical reports into the record. Employing establishment
medical records from a registered nurse noted his treatment for back pain on
September 21, 2011. Appellant reported improvement with chiropractic treatment. The nurse
noted that appellant was released to work without limitations. On September 12, 2012 the nurse
saw him for a fitness-for-duty examination and he presented with a backache. Appellant
reported being off work since September 6, 2012 for low back pain and sought treatment from a
chiropractor. The nurse returned him to work without restrictions. In reports dated
October 9 and 17, 2012, the nurse treated appellant in follow-up for low back pain. Appellant
reported being released to regular duty by his chiropractor.
Appellant was also treated by Dr. Jeramy Blackwood, a chiropractor, from September 13
to October 28, 2010. Dr. Blackwood diagnosed lumbosacral neuritis/radiculitis, subluxation,
segmental dysfunction, lumbar region L1-5, sacroiliac segment dysfunction, subluxation,
segmental dysfunction, pelvic region, muscle spasms, lumbalgia and segmental dysfunction of
the ankle and foot. He noted that appellant was able to return to work without restrictions. In
return to work with restrictions slips dated September 14 and 21, 2011, Dr. Blackwood
diagnosed thoracic segmental dysfunction, subluxation, segmental dysfunction, lumbar region
L1-5, sacroiliac segment dysfunction, sprains and strains to the lumbar region. He returned
appellant to work on September 14, 2011 without restrictions.
Appellant was treated by Dr. Katherine L. Clark, a chiropractor, from September 12 to
November 1, 2012, who noted on September 12, 2012 that he was fit to return to work without
restrictions. In a certification of health care provider form dated April 17, 2013, Dr. Clark noted
that appellant reported that his back condition commenced on October 24, 2009 and she treated
him from September 11, 2012 to April 12, 2013. Appellant reported times when he has been
unable to perform lifting and prolonged standing due to exacerbation. However, Dr. Clark noted
that he was able to perform his job functions. Appellant reported acute low back pain after
“moving the wrong way” and although he was not incapacitated he may be absent during flareups.
By letter dated July 3, 2013, OWCP advised appellant that his claim was originally
received as a simple, uncontroverted case which resulted in minimal or no time loss from work.
It indicated that his claim was administratively handled to allow medical payments up to
$1,500.00; however, the merits of the claim had not been formally adjudicated. OWCP advised
that, because the medical bills exceeded $1,500.00, appellant’s claim would be formally
adjudicated. It requested that he submit additional information including a comprehensive
medical report from his treating physician which included a reasoned explanation as to how the
specific work factors or incidents contributed to his claimed lumbar condition. OWCP noted that

2

medical evidence must be submitted by a qualified physician and that nurse practitioners are not
considered physicians under FECA. Additionally, it indicated that medical reports signed by a
chiropractor do not qualify as a physician unless there was a diagnosis of subluxation as
demonstrated by an x-ray.
In a decision dated September 25, 2013, OWCP denied appellant’s claim on the grounds
that the medical evidence failed to provide a diagnoses in connection with the injury or events
alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.3
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.4
ANALYSIS
In the instant case, it is not disputed that appellant worked as a machinist and that on
September 4, 2012 an overhead crane operator lowered a John Deere draft frame that he was
guiding and that the frame leaned toward him. However, he has not submitted sufficient medical
evidence to establish that his claimed left leg strain or other condition was caused or aggravated
by the September 4, 2012 work incident. On July 3, 2013 OWCP advised appellant of the type
of medical evidence needed to establish his claim. Appellant did not submit a rationalized

2

Gary J. Watling, 52 ECAB 357 (2001).

3

T.H., 59 ECAB 388 (2008).

4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

medical report from a physician sufficiently explaining how the incident caused or aggravated a
diagnosed medical condition.
Appellant submitted reports from Dr. Blackwood, a chiropractor, from
September 13, 2010 to September 14, 2011, who noted diagnoses and appellant’s status.
However, these reports predate the claimed September 4, 2012 injury. Appellant was also
treated by Dr. Clark, a chiropractor, from September 12, 2012 to April 17, 2013 for a back
condition which commenced on October 24, 2009. Dr. Clark diagnosed lumbar subluxation,
sacroiliac subluxation and pelvic instability.
Section 8101(2) of FECA provides that
chiropractors are considered physicians “only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist and subject to regulation by the Secretary.”5 Thus, where x-rays
do not demonstrate a subluxation (a diagnosis of a subluxation based on x-rays has not been
made), a chiropractor is not considered a “physician” and his or her reports cannot be considered
as competent medical evidence under FECA.6 Drs. Blackwood and Clark are not physicians as
they did not diagnose a spinal subluxation demonstrated by x-ray. Thus, Drs. Blackwood and
Clark’s opinions are not considered competent medical evidence under FECA.
The record also contains employing establishment medical records from a registered
nurse who treated appellant from September 21, 2011 to October 17, 2012 for back pain. The
Board has held that treatment notes signed by a nurse are not considered medical evidence as
these providers are not physicians under FECA.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment sufficient
to establish causal relationship. Causal relationships must be established by rationalized medical
opinion evidence.8 Appellant failed to submit such evidence and OWCP therefore properly
denied his claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

5

5 U.S.C. § 8101(2).

6

See Susan M. Herman, 35 ECAB 669 (1984).

7

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
‘‘physician’’ as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law).
8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.
ORDER
IT IS HEREBY ORDERED THAT the September 25, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 10, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

